Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 03/01/2021.

Claim Interpretation 
3.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 101
4.       In view of Applicant’s argument [Remarks] and amendments filed 03/01/2021, claim rejection(s) with respect to 35 USC 101 have been fully considered and the rejection of claim 17 under 35 U.S.C. 101 is withdrawn.

Examiner’s Statement of Reasons for Allowance
5.       Claims 1, 3-5, 7-12 and 15-20 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
The present invention is directed to “An information processing apparatus includes a transmission unit configured to transmit display image data and a display unit configured to display an image based on the display image data. The information processing apparatus further includes a switching unit configured to switch between 

The closest prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“a switch configured to switch between inputting and not inputting the display image data to the display; one or more processors configured to: generate the display image data to be input to the display; start to transmit the generated display image data in a situation that the switch has been controlled so as not to input the transmitted display image data to the display; and start a power supply to the display in a situation that the generated display image data has been transmitted and the switch has been controlled so as not to input the transmitted display image data to the display, wherein the switch is controlled so as to start an input of the transmitted display image data to the display within a predetermined period after the power supply to the display is started.” along with all the other limitations as required by independent claim 1.


“a switch configured to switch between inputting and not inputting the display image data to a display, the method comprising: generating the display image data to be input to the display; starting to transmit the generated display image data in a situation that the switch has been controlled so as not to input the transmitted display image data to the display; and starting a power supply to the display in a situation that the generated display image data has been transmitted and the switch has been controlled so as not to input the transmitted display image data to the display, wherein the switch is controlled so as to start an input of the transmitted display image data to the display within a predetermined period after the power supply to the display is started.” along with all the other limitations as required by independent claim 16.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 17. In particular, the applied references do not disclose and would not have rendered obvious:
“a switch configured to switch between inputting and not inputting the display image data to a display, the method comprising: generating the display image data to be input to the display; starting to transmit the generated display image data in a situation that the switch has been controlled so as not to input the transmitted display image data to the display; and starting a power supply to the display in a situation that the generated display image data has been transmitted and the switch has been controlled so as not to input the transmitted display-5-Amendment for Application No.: 16/773,729Attorney Docket: 10196795US01 image data to the display, wherein the switch is controlled so as to start an input of the transmitted display image data to the display within a predetermined period after the power supply to the display is started.” along with all the other limitations as required by independent claim 17.

7.       It follows that claims 3-5, 7-12, 15 and 18-20 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677